Citation Nr: 1409740	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-34 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  In March 2010, the Veteran filed a notice of disagreement (NOD) as to both claims.  A statement of the case (SOC) regarding these issues was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  Thereafter, in a March 2011 rating decision, the RO granted the Veteran service connection for bilateral tinnitus and for left ear hearing loss.  Also in March 2011, the RO issued a supplemental statement of the case (SSOC) with regard to the issue of right ear hearing loss, continuing the denial of the claim. 

The Board notes that, in his substantive appeal, the Veteran requested a hearing at a local VA office.  However, in an August 2011 statement, the Veteran withdrew his Board hearing request.  See 38 C.F.R. § 20.704(e) (2013).  

In addition to the paper claims file, there is a paperless, electronic Virtual VA  file associated with the Veteran's claim.  A review of the documents in such file reveals no additional pertinent information with regard to the issue on appeal.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Although the Veteran has credibly asserted in-service noise exposure, testing results indicate that he has not been shown to have right ear hearing loss to an extent recognized as a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this case, an October 2009 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for hearing loss, as well as what information and evidence must be submitted by him , and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter meets the Pelegrini and Dingess/Hartman content of notice requirements.  as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service VA treatment records, private medical records, and a VA examination report.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no further RO action on this claim, prior to appellate consideration, is required.

The Board notes that  the Veteran was afforded a VA audiology l examination in November 2009; as explained below, that examination report includes the testing results on which this claim turns, and there is no objective indication that those testing results are in any way invalid, or are not otherwise reflective of the Veteran's right ear hearing acuity.   Accordingly, the Board finds no reason to remand for further examination.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he is entitled to service-connected compensation benefits for right ear hearing loss.  It is his contention that he has right ear hearing loss due to exposure to loud engine noise in service, where he was an air force pilot and a logistics officer, always on the flight line. 

At the outset, the Board notes that given the Veteran's own statements, and the fact that he was previously awarded service connection for left ear hearing loss, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his duties in service.  See 38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be given to the places, types, and circumstances of a veteran's service).  That fact notwithstanding, the Board finds that competent, probative evidence establishes that service connection for right ear hearing loss is not warranted.

Here, the Veteran's service treatment records are silent for any complaints of hearing loss.  His May 1968 entrance examination revealed  no hearing loss problems.  Moreover, an April 1969 evaluation also showed normal hearing.    .  However, the absence of in-service evidence of hearing loss disability is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The report of a  November 2009 VA audiology examination reflects that, on audiometric testing of the right ear, pure tone thresholds, in decibels, were as follows:

500Hz
1000Hz
2000Hz
3000Hz
4000Hz
Average
15
10
5
10
25
13

The Veteran's speech discrimination score for the right ear was noted to be  100 percent.  The examiner noted that the results of the examination indicated normal hearing in the right ear.  

Moreover, although the Veteran submitted a September 2009 private audiogram, this document-which reflects the results of audiometric and speech discrimination testing-similarly documents no right ear hearing loss disability for VA purposes.

Significantly, neither the Veteran nor his representative has identified or presented any other testing results that, in fact, document right ear hearing loss right ear hearing loss disability as defined by 38 C.F.R. § 3.385 at any point pertinent to this appeal.  

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, to that the Veteran himself may be asserting that he has a right ear hearing loss disability, the Board points out that he simply  does not have the appropriate training and expertise to provide, on the basis of his own lay assertions, the testing results needed to establish current hearing disability within the meaning of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.159(a) (2013) (defining "competent medical evidence" as is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Hence, his assertions in this regard have no probative value.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here,competent, probative evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  As such, the claim for service connection for right ear hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


